Citation Nr: 1548631	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  07-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for a left shin disability, to include as secondary to service-connected bilateral knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.

6.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and D.M. Fields


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975 and from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) in February 2010.  He additionally testified before the undersigned in April 2013 at a Travel Board hearing.  Transcripts of the hearings are of record.

In December 2013, the Board remanded the claims for further development.

The issue of entitlement to service connection for posttraumatic stress disorder was also originally developed for appellate review and was remanded by the Board in December 2013 for further development.  In an October 2014 rating decision, service connection was granted for PTSD.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116   (Fed. Cir. 1997).

The issues of entitlement to service connection for a low back disability, a left shin disability and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.

2.  The Veteran's arthritis of the right knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.  

3.  The Veteran's arthritis of the left knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a disability rating higher than 10 percent for arthritis of the right knee are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2015).

3.  The criteria for a disability rating higher than 10 percent for arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for tinnitus which constitutes a complete grant of the claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

With respect to the remaining claims on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in June 2006, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection for Tinnitus

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran had two periods of active duty service -- from October 1972 to September 1975 and from January 2003 to January 2004.  He has described noise exposure from gunfire and tanks.  He reported the onset of tinnitus around his second period of active duty service around 2002 to 2004.  July 2008 and January 2014 VA examiners have offered opinions that the Veteran's tinnitus was not the result of his military service because there was no evidence of treatment for tinnitus in service.   However, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years. His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  The Board further notes that certain conditions, such as organic disease of the nervous system (to include tinnitus) are chronic diseases under 38 C.F.R. § 3.309(a).  Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases.  Thus, even in the absence of a favorable nexus opinion, an award of service connection for tinnitus is appropriate here. 

In sum, the evidence is at least in equipoise and Veteran is entitled to the benefit of the doubt and the grant of service connection.  38 U.S.C.A. § 5108(b).

Increased Ratings for Both Knees 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Veteran's right and left knee arthritis have been rated by the RO under Diagnostic Codes 5003-5260.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion. A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here. Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

In a May 2006 letter, the Veteran's private physician stated that examination of the knee revealed crepitance and tenderness with some decreased extension of both knees.  

On VA examination in November 2006, the Veteran complained of increasing pain in both knees, left greater than right.  He had tried numerous non-steroidals with intermittent, partial relief.  He denied any period of flare-ups.  He did use an ACE wrap on his left knee, but no cane or braces.   He reported that he recently lost his job as a temporary warehouse employee due to his knees.  He reported that he cannot work out or run and has difficulty sleeping at night due to his knee pain.  There was no prosthesis implanted in either knee.  

Physical examination revealed range of motion of the left knee was from 0 to 90 degrees with pain throughout.  There was tenderness in the medial and lateral joint lines.  There was no effusion or instability.  Lachman's test was negative.  Range of motion in the right knee was from 0 to 90 degrees.  There was mild tenderness in the medial and lateral joint line.  There was no effusion or instability.  Lachman's test was negative.  He had a negative patella compression test bilaterally.  X-rays showed some mild degenerative changes of the patellofemoral compartment.  There were no flare-ups.  There were no additional limitations with repetitive motion.  There was no incoordination, fatigue, weakness or lack of endurance on the function of either joint.  The diagnosis was bilateral knee patellofemoral degenerative joint disease.

In a February 2007 letter, the Veteran's private physician stated that the Veteran continued to be under his medical care for bilateral knee pain.  The physician stated that the Veteran took Naprosyn twice a day.  Examination revealed continued crepitance and decreased extension of both knees.  His right knee was worse than his left knee.  He had a positive McMurray's right knee on the medial aspect.  He continued to have tenderness to palpation of both knees.  The impression was chronic degenerative joint disease of both knees with gouty arthritis.  

In a June 2007 letter, the Veteran's employer stated that he was employed as a security guard since February 2007 and that during this period he missed four days of work due to extreme pain in his knees. 

On VA examination in July 2007, the Veteran complained of increased pain and swelling in both knees.  He continued to use an ACE wrap for his right knee but no other assistive devices or braces.  There were no flare-ups.  He estimated that he had lost two days of work due to his knees.  His activities of daily living are affected in that he has difficulty mowing the lawn and climbing activities are painful.  There was no prosthesis implanted in either joint.  

Physical examination of the knees was similar and therefore, the examiner described both together.  Range of motion was from 0 to 120 degrees with crepitus and pain in the medial and lateral joint lines.  He was tender in the medial and lateral joint lines.  There was no effusion, no instability to varus and valgus stress and negative Lachman's bilaterally.  There were no additional limitations following repetitive use.  There were no flare-ups.  There was no effect on incoordination, fatigue, weakness or lack of endurance on joint function.  The diagnosis was bilateral patellofemoral arthritis.

On VA examination in March 2010, the Veteran reported that his knee pain and weakness was worsening.  He stated that approximately eight months ago, while ascending a flight of stairs, his right knee "locked" and he was unable to unlock it for about five minutes.  He stated that his occupational activity as a van driver is becoming increasingly painful as he has to get in and out of the van.  There have been no hospitalizations, surgery or re-injury.  He knees will swell maybe once every two weeks and lasts for a few hours.  There was no heat, redness, tenderness, drainage or development of tophi.  Coincidentally, he says he developed gout in 2004.  He has not had any arthrocentesis to confirm the diagnosis of gout and he has not had any arthrocentesis of any of his joint swelling.  There were no precipitating or alleviating factors.  He reported using a cane on a daily basis, but no crutches, braces, walker, wheelchair or corrective shoes.

Physical examination revealed an antalgic gait that favored the left knee, however each foot had a normal heel strike and toe push-off.  The Veteran used a cane in the right hand.  The knees, when standing, appear normal in all maneuvers and in all views.  However, neither knee flexed more than 20 degrees or extended fully from 0 to 160 degrees.   There was pain in extension and flexion, though he stood with full weightbearing on both feet, there was no swelling.  There was palpable tenderness on the medial aspect of both knees, but throughout the exam, he was extremely tense and had difficulty relaxing.  When asked to do a straight leg test, he stated that he was too painful and he was unable to do it.  Any attempt to do a McMurray's test or Lachman's test was met with pain, bracing and an inability to be able to complete either test.  However, he had good muscle strength and good resistive strength.  His quadriceps strength was 5/5 bilaterally.  There was an attempt to do a DeLuca protocol, but the examiner found the Veteran not fully engaged and perhaps not fully understanding the maneuver.  With repetitive motion times three, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or coordination.  The examiner felt that the Veteran had poor participation and that is extension was the same bilaterally (0 to 160 degrees) and it was difficult for him to relax.  Deep tendon reflexes were completely absent in both knees and ankles and pulses of the feet and ankles were thready.  The impression was osteoarthritis knees, mild, and gout.

On VA examination in September 2012, the Veteran complained of pain in both knees rated as 5-7/10, with the left knee being worse than the right.  He reported that he experiences occasional swelling and heat but no redness in the knees.  He also indicated that there was clicking and popping with occasional pain.  He denied any locking, stiffness, or giving way.  There was no unsteadiness or falling.  There was pain when he used stairs.  He used bilateral hinged knee braces on a regular basis.  His activities of daily living were not limited.  His job was not limited but he had difficulty with prolonged driving and he took frequent breaks.  He was only able to work part-time.  He had flare-ups up to 1-2 times per week causing him to ice his knees.  

On physical examination, right knee flexion was to 90 degrees which evidence of painful motion at 90 degrees.  Right knee extension was to 0 degrees with evidence of painful motion at 0 degrees.  Left knee flexion was to 90 degrees with evidence of painful motion at 90 degrees.  Left knee extension was to 0 degrees with evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test right knee flexion was to 90 degrees and extension was to 0 degrees.  Post-test left knee flexion was to 90 degrees and extension was to 0 degrees.  There was no additional limitation in range of motion of the knees following repetitive-use testing.  Functional loss and/or functional impairment was reported as less movement than normal, pain on movement of both knees, disturbance of locomotion and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation for joint line or soft tissue of either knee.  Muscle strength testing of both knees was normal.  Joint stability tests, to include anterior and posterior instability and medial/lateral instability, were normal for both knees.   There was no history of patellar subluxation/dislocation of either knee.  The Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment of either knee.  He did have a meniscal tear in the right knee as revealed by MRI findings.  The symptoms consisted of pain, clicking and popping. 

The examiner concluded that the Veteran had bilateral knee subpatellar crepitus with range of motion testing.  There was no heat, redness, or swelling.  The knees were stable.  There was negative McMurray's test despite MRI showing meniscus tear.  Traumatic arthritis was shown in both knees.  There was no x-ray evidence of patellar subluxation.  The Veteran stated that he was able to work, but he had difficulty with prolonged sitting/driving and had to take frequent breaks.            

On VA examination in January 2014, the Veteran reported bilateral knee pain and swelling with prolonged standing for over four hours, walking several blocks, squatting and when taking stairs.  He wore bilateral knee braces daily.  He denied that flare-ups impacted the function of his knees.  Right knee flexion was to 100 degrees with evidence of painful motion at 90 degrees.  Right knee extension was to 0 degrees with evidence of pain at 0 degrees.  Left knee flexion was to 100 degrees with evidence of painful motion at 90 degrees.  Left knee extension was to 0 degrees with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive- testing with three repetitions.  Post-test flexion of the right knee was to 100 degrees.  Post-test extension of the right knee was to 0 degrees.  Post-test flexion of the left knee was to 100 degrees with extension to 0 degrees.  The Veteran had less movement than normal, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing after repetitive-use.  There was pain on palpation of both knees.  Muscle strength testing was normal.  All joint stability tests were normal for both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no history of patellar subluxation/dislocation of either knee.  The Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment of either knee.  He did have a meniscal tear in the right knee as revealed by MRI findings.  It was indicated that there no signs or symptoms due to the meniscus tear.  The Veteran was unable to squat repeatedly.  He was able to engage in sedentary employment.

Initially, the Board notes that some of the medical evidence indicates that the Veteran has gout in addition to degenerative joint disease of both knees.  In this case, no attempt has been made to differentiate the knee pain due to gout from that caused by degenerative arthritis.  Mittleider v. West, 11 Vet. App. 181, 182   (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).
 
Considering the pertinent facts in light of applicable rating criteria, the Board finds that initial evaluations in excess of 10 percent is not warranted for the Veteran's right and left knee disabilities as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees on any of the VA examinations of record.  Moreover, while the Veteran's private physician indicated that the Veteran demonstrated decreased extension on examination, no ranges of motion were actually provided by the examiner to assist the Board in evaluating the severity of either knee.  Accordingly, increased ratings are not warranted under Diagnostic Codes 5260 or 5261. 

While VA examiners did note the Veteran's complaints of pain in both knees, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent for either knee. 

Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right and left knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Additionally, the VA examination reports do not show objective evidence of instability or subluxation of either knee.  Accordingly, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

The Board notes that the September 2012 VA examiner noted that the Veteran did have a meniscus condition of the right knee with episodes of locking and pain.  

Notably, Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a. 

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2014).

However, the Board finds that a separate or higher initial ratings is not warranted under Diagnostic Codes 5258 or 5259.  While the Veteran does have a meniscus condition with complaints of locking and pain on VA examination in September 2012, there is no indication of recurrent effusion.  Moreover, on VA examination in January 2014, the examiner specifically noted that there were no signs or symptoms due to the meniscus tear.  Accordingly, frequent episodes of locking, pain, and effusion have not been demonstrated to warrant a 20 percent evaluation for the right knee under Diagnostic Code 5258.

Additionally, as the Veteran has already been awarded a 10 percent rating for the right knee based, in part, on pain and limitation of motion, a separate disability rating under either Diagnostic Codes 5258 and 5259 would violate 38 C.F.R. § 4.14  and the rule against pyramiding as those codes already contemplate such manifestation.  Thus, for this reason, a separate rating under either code would again violate 4.14. 

With respect to the left knee, there has never been any evidence of frequent locking or effusion or cartilage removal, so consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

Thus, the claims for initial ratings in excess of 10 percent for degenerative joint disease of the right and left knees must be denied.  

Extraschedular Consideration

The Veteran has reported that his bilateral knee disability has affected his ability to work.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral knee disability.  The Board finds that the Veteran's service-connected bilateral knee disability is manifested pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for tinnitus is granted.

A rating in excess of 10 percent for arthritis of the right knee is denied.

A rating in excess of 10 percent for arthritis of the left knee is denied.






REMAND

The Veteran's claims for service connection for a low back disability, a left shin disability and for bilateral hearing loss must again be remanded for further development.   

A remand by the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

Low Back Disability and Left Shin Disability

In December 2013, upon determining there was new and material evidence in the Veteran's claim, the Board reopened the issue of entitlement to service connection for a low back disability. 38 C.F.R. § 3.156(a).

The Board then remanded this issue for further development.  A new VA examination with opinion was requested.

In January 2014, the Veteran underwent a VA examination, however, the Board finds such examination report to be inadequate for purposes of determining service connection.  The VA examiner provided a negative nexus opinion.  Significantly, however, the examiner's opinion was based on the absence of complaints or treatment for a back disability in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (holding that if an examiner relied solely on the absence of evidence in the service medical records to provide a negative opinion and did not consider lay evidence of in-service symptomatology, his opinion is inadequate).    

Moreover, the examiner reported that "degenerative disc disease was first documented in 2002 at the VA on xray.  This indicates that the disease was present at the time of the Veteran's 2003 deployment."

The Board notes that while several VA treatment records have been associated with the Veterans claims file, the 2002 VA x-ray report identified by the VA examiner is not of record.  As such, the Board finds that a complete copy of the Veteran's VA records should be obtained and associated with the claims file for review.  Once completed, an addendum opinion must be obtained.

With respect to the Veteran's left shin disability claim, a September 2012 VA examiner as well as the January 2014 VA examiner, have concluded that the left shin condition is part of the Veteran's radiculopathy stemming from the low back disability.  Thus, the issue of entitlement to service connection for a left shin disability remains inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1990).

Bilateral Hearing Loss

The Board remanded the claim in December 2013 in order to afford the Veteran with a VA examination to determine whether any current bilateral hearing loss disability is related to either period of active duty service.  

On VA examination in January 2014, the Veteran was diagnosed as having bilateral hearing loss.  The VA examiner provided a negative nexus opinion.  The Board, however, finds the examiner's opinion to be inadequate.  Notably, the examiner did not discuss the Veteran's in-service exposure to acoustic trauma or consider this fact in the opinion as the basis of the opinion appears to be the lack of evidence demonstrating hearing loss in the service treatment records (from the first period of active service).  In this respect, the Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2015).  

Also of significance is the examiner's failure to comment on the Veteran's second period of active service. 

In light of the evidence presented above, the Board finds that further clarification from a VA examiner is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records pertaining to the Veteran and associated them with the claims file. 

2.  After the above development has been completed, the claims file should be returned to the VA examiner who conducted the January 2014 examination.  If the examiner who conducted the January 2014 examination is not available, the Veteran should be afforded an appropriate VA examination(s) for his claimed low back disability. 

In an addendum, the examiner should offer an opinion, consistent with sound medical judgment, as to the following questions: 

a. whether the Veteran has a low back disability that clearly and unmistakably pre-existed service, and 

b. if so, whether such preexisting back disability clearly and unmistakably was NOT aggravated beyond its natural progression during his active duty.  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.] 

c.  If there is no clear and unmistakable evidence that the Veteran's low back disability preexisted his military service, is it at least as likely as not (i.e., there is a 50 percent or greater probability), that such back disability had its onset in or is otherwise related to military service.

The examiner is reminded that the Veteran is competent to report that he experienced back pain during service while carrying heavy loads during his 2003 deployment.  Furthermore, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Refer the Veteran's claims folder to the January 2014 VA audiologist or, if he/she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran asserts in-service noise exposure from gunfire and tanks.  His in-service noise exposure is conceded.  The examiner should specifically respond to the following question: 

Is it at least as likely as not that the Veteran's current bilateral hearing loss had its onset during one of his periods of active service or is otherwise related to those periods of service, to include noise exposure from gunfire and tanks?   

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


